Citation Nr: 0937507	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  05-26 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of right 
ankle fracture, to include on the basis of aggravation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from February 1983 to 
February 1986.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a March 2005 
rating decision of the Cleveland, Ohio Regional Office (RO) 
that denied service connection for residuals of right ankle 
fracture.

The Veteran was afforded a hearing at the RO in January 2006.  
The transcript is of record.  The case was remanded by a 
decision of the Board dated in March 2008. 

Following review of the record, the appeal is once again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. VA will notify the appellant if further 
action is required.


REMAND

The Veteran asserts that she sustained injury to the right 
ankle in service and now has chronic residuals thereof for 
which service connection should be granted.  In the 
alternative, she avers that injuries in service resulted in a 
permanent increase in severity of a pre-existing right ankle 
disorder for which a grant of service connection is warranted 
on the basis of aggravation.

As reported in the previous remand, service treatment records 
disclose that on service enlistment examination in October 
1982, no defects pertaining to the right ankle were recorded.  
The Veteran denied any broken bone, or bone or joint 
deformity. She entered service in February 1983.  The service 
records show that she went to sick bay in March 1983 after 
reportedly twisting her ankle twice in 48 hours.  An X-ray at 
that time was interpreted as showing two to three accessory 
bones versus an old nonunion fracture.  Following 
examination, an impression of sprain to old nonunion 
fracture, right fibula, was rendered.  The appellant was 
placed in a long leg cast for two weeks and received 
continuing follow-up.  It appears that she reinjured the 
right ankle in May 1983.

In September 1983, it was noted that the Veteran was still 
having problems with the right ankle.  A history of fracture 
of the right fibula during basic training was recorded on 
this occasion.  When examined in December 1985 for separation 
from active duty, she indicated that she had "broken bones".

Post service private clinical records show that the Veteran 
sought treatment for right foot and ankle pain in July 1992.  
Surgery was performed on the right ankle in December 2001.

There is a question in this instance as to whether the 
Veteran had a pre-existing right ankle disorder that was 
aggravated (increased in severity) by service, or whether 
current right ankle disability is attributable to injury 
during active duty.

VA's General Counsel has held that to rebut the presumption 
of soundness at service entrance under 38 U.S.C. § 1111 (West 
2002 & Supp. 2008), VA must show by clear and unmistakable 
evidence (1) that a disease or injury existed prior to 
service and (2) that the disease or injury was not aggravated 
by service. VAOPGCPREC 3-2003; see generally Cotant v. 
Principi, 17 Vet. App. 116, 124 (2003).  In this instance, VA 
must determine whether there is clear and unmistakable 
evidence that a right ankle disability pre-existed service, 
and if so, whether the disability was aggravated therein.  As 
the available clinical evidence did not sufficiently address 
this matter, a special VA orthopedic examination with a 
clarifying opinion was requested to ascertain if the 
Veteran's right ankle disorder was incurred in or had been 
aggravated by service.  

The Board observes, however, that in the ensuing VA 
compensation examination report dated in March 2009, the 
examiner does not respond to any of the questions presented 
in the remand or the RO's instructions to him.  The examiner 
only stated that any relationship between the Veteran's right 
ankle and service is "speculative" to include on the basis 
of aggravation.  This is a patently inadequate response.   
The Board points out that what was sought through the remand 
was a review of the Veteran's clinical history and a medical 
conclusion, enhanced by the examiner's expertise, as to 
whether current right ankle disability may be more or less 
likely related to active duty.  In this instance, the 
examiner's opinion is cursory, and is not instructive as to 
the degree or probability of whether the claimed disability 
is related to service on any basis.  Consequently, the Board 
does not have the requisite information to grant or deny 
service connection at this time.  Service connection may not 
be granted or denied based on resort to speculation or remote 
possibility. See 38 C.F.R. § 3.102 (2008); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  The Board is prohibited from making 
conclusions based on its own medical judgment. See Colvin v. 
Derwinski, 1 Vet.App. 171 (1991)).  As such, the Board finds 
that this case should be returned for further review and a 
supplemental medical opinion to the VA examination report of 
March 2000.

It should also be pointed out that a remand by the Board 
confers on an appellant the right to VA compliance with the 
terms of the remand order and imposes on the Secretary a 
concomitant duty to ensure compliance with those terms. See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this 
regard, the Board finds that the examination request was not 
sufficiently complied with and the examination report must be 
returned as inadequate.

Accordingly, the case is REMANDED for the following actions:

1.  The case should be referred to 
the same VA physician who conducted 
the VA examination in March 2009 
for another review and opinion (or 
to another comparable VA physician 
if that one is not available or 
unwilling).  The claims folder and 
a copy of this remand should be 
made available to the examiner for 
review.  The examination report 
should indicate whether or not a 
review of the claims folder is 
accomplished.  

Based on a thorough review of the 
evidence of record and the physical 
examination findings, the examiner 
should provide opinions with 
complete rationale as to the 
following: a) Did the veteran 
clearly and unmistakably have right 
ankle disability prior to entering 
active duty? b) If so, is it at 
least as likely as not (50 percent 
probability or better) that the 
pre-existing right ankle disorder 
was permanently increased in 
severity during the period of 
service beyond natural progression 
of the underlying disease process? 
c) Whether it is at least as likely 
as not that the Veteran's current 
right ankle disorder is directly 
related to injury in service? d) 
Was any disease process or trauma 
superimposed on a pre-existing 
right ankle disorder during service 
that made it worse?  

In formulating the medical opinion, 
the examiner is asked to consider 
that the term "at least as likely 
as not" does not mean within the 
realm of possibility, rather that 
the weight of the medical evidence 
both for and against the conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.

The opinions requested above should 
be set forth in detail in a 
narrative report.

2.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide competent 
medical opinions.  If the report is 
insufficient, or if a requested 
action is not taken or is 
deficient, it should be returned to 
the examiner for correction. See 
Stegall v. West, 11 Vet. App. 268 
(1998).

3.  After taking any further 
development deemed appropriate, the 
RO should re-adjudicate the issue 
on appeal.  If the benefit is not 
granted, the Veteran and her 
representative should be furnished 
a supplemental statement of the 
case and be afforded an opportunity 
to respond before the record is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



